—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rule prohibiting inmates from conspiring to introduce narcotics into the correctional facility. According to the misbehavior report, the charge stemmed from an ongoing investigation by the Inspector General’s office, which revealed that petitioner had conspired with his wife to introduce narcotics into the facility on numerous occasions. In our view, the testimony adduced at the hearing, together with disbursement records from inmates sending money to the ad*746dress of petitioner’s wife, constitute substantial evidence of petitioner’s guilt (see, Matter of Kayshawn v Selsky, 277 AD2d 611; Matter of Lyde v Goord, 266 AD2d 615). Petitioner’s exculpatory explanations presented a credibility issue for the Hearing Officer to resolve (see, Matter of Lyde v Goord, supra). Petitioner’s remaining arguments, to the extent preserved, have been examined and determined to be without merit.
Cardona, P. J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.